899 F.2d 1227
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lourdes S. TIGLAO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3404.
United States Court of Appeals, Federal Circuit.
March 6, 1990.

Before MARKEY, Chief Judge, FRIEDMAN, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.

DECISION

1
Lourdes S. Tiglao (Tiglao) appeals from the Merit Systems Protection Board's (board), No. SE08318910340, dismissal of her appeal of Office of Personnel Management's (OPM) denial of her application for survival benefits.  We affirm.

OPINION

2
OPM's December 22, 1988 reconsideration decision advised Tiglao of the 25-day time limit governing appeals.  However, Tiglao filed her appeal in April 1989, well after the time limit expired.  Though the board dismissed the appeal for untimeliness, it also correctly pointed out that the decedent was not covered by the Civil Service Retirement System.  Tiglao's response to the board's order to show cause was misdirected to OPM, but that circumstance is of no moment where, as here, no survivor benefits are payable under the law.


3
On this record, we cannot say the board's dismissal of Tiglao's appeal was arbitrary, an abuse of discretion, or otherwise not in accordance with law.